Citation Nr: 0905431	
Decision Date: 02/13/09    Archive Date: 02/19/09

DOCKET NO.  02-16 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased (compensable) rating for a 
service-connected left elbow scar.

2.  Entitlement to an increased rating for service-connected 
right wrist scars, currently rated 10 percent disabling.

3.  Entitlement to an increased rating for a service-
connected right leg scar, currently rated as 10 percent 
disabling.

4.  Entitlement to an increased disability evaluation for 
service-connected residuals of a right wrist fracture and 
dislocation with traumatic arthritis (right wrist 
disability), currently rated 40 percent disabling.

5.  Entitlement to an increased (compensable) disability 
evaluation for service-connected residuals of a fracture of 
the styloid process of the left wrist (left wrist 
disability).

6.  Entitlement to an increased disability evaluation for 
service-connected coccygodynia with fracture of the sacral 
coccygeal joint (coccyx disability), currently rated 10 
percent disabling.

7.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty from March 1955 to October 
1957. 

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (the RO).

Procedural history 

The scar claims

In a May 1958 rating action, service connection was granted 
for various residuals of a January 1957 motor vehicle 
accident, to include scars on several extremities, for which 
noncompensable disability ratings were assigned.   

On January 9, 2001, the RO received the Veteran's claim for 
TDIU, which the RO interpreted as including claims for 
increased ratings for the service-connected scars.  In the 
March 2002 rating decision, the RO denied increased 
(compensable) ratings for the service-connected scars.  The 
Veteran perfected an appeal as to those issues.  In January 
2004, the Board remanded the claims for further development.  

In September 2006, the Board denied an increased 
(compensable) rating for service-connected left elbow scar; 
and granted two separate 10 percent disability ratings for 
service-connected right wrist scars and a service-connected 
right leg scar.  In a January 2007 rating decision 
implementing the September 2006 Board decision, the VA 
Appeals Management Center (AMC) assigned an effective date of 
February 19, 2004 for the two separate 10 percent disability 
ratings for the service-connected right wrist scars and the 
service-connected right leg scar.  The Veteran filed an 
appeal of the Board's September 2006 decision with the United 
States Court of Appeals of Veterans Claims (the Court).  A 
joint motion for remand was filed with the Court.  The Court 
granted the joint motion for remand in July 2007 and remanded 
that part of the Board's decision that denied an increased 
(compensable) rating for service-connected left elbow scar 
and denied ratings in excess of 10 percent for the service-
connected right wrist scars and the service-connected right 
leg scar.

In November 2007, the Board remanded the increased rating 
claims to the VA Appeals Management Center (AMC) for further 
development.  The AMC issued a supplemental statement of the 
case (SSOC) in July 2008 which continued the denials of 
ratings in excess of 10 percent for the right leg and right 
wrist scars and a compensable rating for the left elbow scar.  
These claims are once again before the Board.

The orthopedic claims

In the May 1958 rating action, service connection was granted 
for various residuals of a January 1957 motor vehicle 
accident, to include a right wrist disability, a coccyx 
disability, and a left wrist disability.  Forty percent, 10 
percent, and  noncompensable (zero percent) disability 
ratings were assigned for the right wrist,  coccyx, and left 
wrist disabilities, respectively.

In the March 2002 rating decision, the RO denied increased 
ratings for the service-connected the right wrist,  coccyx, 
and left wrist disabilities.  The Veteran perfected an appeal 
as to those issues.  In its March 2002 decision, the Board 
denied those three claims.  The Veteran appealed to the 
Court.  In an October 2006 memorandum decision, the Court 
vacated the Board's decision and remanded this case to the 
Board.  The Secretary of VA appealed the Court's October 2006  
memorandum decision to the United States Court of Appeals for 
the Federal Circuit (Federal Circuit).  In January 2008, the 
Federal Circuit affirmed the Court's October 2006 memorandum 
decision.  The case has been returned to the Board.

TDIU

In the March 2002 rating decision, the RO, inter alia, denied 
TDIU.  The Veteran perfected an appeal as to that issue.

In January 2004 and September 2006, the Board remanded the 
TDIU claim for further development.  That claim was thus not 
subject to an appeal to the Court.  The AMC issued a SSOC in 
July 2008 which continued the denial of TDIU.  
This issue is once again before the Board.

Representation

A letter was sent to the Veteran by the Board on November 26, 
2003 in which he was informed that VA had recently revoked 
his attorney's authority to represent claimants before VA.  
The Veteran was informed of several choices he had as to 
representation, including representing himself, appointing a 
veterans' service organization to represent him, or 
appointing another attorney or agent to represent him.  
According to a written response dated on December 2, 2003, 
the Veteran desired to represent himself and requested that 
VA proceed with his appeal.
The Veteran remains unrepresented at VA. 

Remanded issues

The issues of increased ratings for the right wrist, left 
wrist, and coccyx disabilities and TDIU are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the AMC.


FINDINGS OF FACT

1.  The medical evidence indicates that the service-connected 
left elbow scar is superficial, well healed, and essentially 
asymptomatic, with no limitation of function of the left 
elbow.

2.  The Veteran is receiving the maximum schedular rating for 
his service-connected right wrist and right leg scars.

3.  The evidence in this case does not show such an 
exceptional disability picture that the available schedular 
evaluations for the service-connected scars are inadequate.


CONCLUSIONS OF LAW

1.  The criteria for an increased disability rating for 
service-connected left elbow scar have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, Diagnostic 
Code 7805 (2008); 38 C.F.R. § 4.118, Diagnostic Code 7805 
(2002).

2.  The criteria for the assignment of a schedular disability 
rating in excess of the currently assigned 10 percent 
disability rating for service-connected right wrist scars 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.118, Diagnostic Code 7804 (2008); 38 C.F.R. § 4.118, 
Diagnostic Code 7804 (2002).

3.  The criteria for the assignment of a schedular disability 
rating in excess of the currently assigned 10 percent 
disability rating for the service-connected right leg scar 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.118, Diagnostic Code 7804 (2008); 38 C.F.R. § 4.118, 
Diagnostic Code 7804 (2002). 

4.  The criteria for increased disability ratings for the 
service-connected scars on an extra-schedular basis are not 
met.  38 C.F.R. § 3.321(b)(1) (2008).

	
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Entitlement to an increased (compensable) rating for a 
service-connected left elbow scar.

2.  Entitlement to an increased rating for service-connected 
right wrist scars, currently rated 10 percent disabling.

3.  Entitlement to an increased rating for a service-
connected right leg scar, currently rated as 10 percent 
disabling.

The Veteran is seeking an increased (compensable) rating for 
his service-connected scars of the left elbow and increased 
ratings for the scars of the right wrist and right leg.  
Because adjudication of these issues involves the application 
of identical law to similar facts, for the sake of economy 
the Board will address all three issues together, to the 
extent practicable.     

As is described elsewhere in this decision, the remaining 
issues on appeal, increased ratings for the right wrist, left 
wrist, and coccyx disabilities and TDIU, are being remanded 
for further development.

As was noted in the Introduction, the three increased-rating 
issues pertaining to scars were remanded by the Court in July 
2007 Order, which was based on a Joint Motion for Remand.  
The Joint Motion will be addressed in greater detail below.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.



Stegall concerns

In January 2004, the Board remanded these claims to obtain 
any additional available treatment records and to schedule 
the Veteran for a VA scar examination.  

In a February 2004 letter, the RO asked the Veteran to 
identify any treatment of his scars and to authorize the 
release of any non-VA medical records.  The Veteran did not 
respond.  The Veteran underwent a VA examination in February 
2004.  

The Joint Motion, as adopted by the Court's July 20, 2007 
Order, called upon the Board to "readjudicate the increased-
rating claims after receipt of records from [the Social 
Security Administration] and after consideration of the 
relevance of those records."  See Joint Motion, page 4.  
This is the sole basis for the Joint Motion.

Pursuant to the July 2007 Court Order, the Board in November 
2007 remanded the increased-rating claims for the VA AMC to 
attempt to obtain any records pertaining to the Veteran from 
the Social Security Administration (SSA).  In May 2005, SSA 
indicated that they could not send the requested medical 
records because such records do not exist.  Thus, further 
efforts to obtain SSA records would be futile.
The Board observes that, where records are unavailable, "VA 
has no duty to seek to obtain that which does not exist."  
See Counts v. Brown, 6 Vet. App. 473, 477 (1994); Porter v. 
Brown, 5 Vet. App. 233, 237 (1993).  

The Board finds that the agency of original jurisdiction has 
complied with the directives of its January 2004 and January 
2007 remands (and by extension the Court's July 2007 Order) 
to the extent possible.  See Stegall v. West, 11 Vet. App. 
268, 271 (1998) [where the remand orders of the Board are not 
complied with, the Board errs as a matter of law when it 
fails to ensure compliance].

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA includes an enhanced duty on the part of VA to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.

Duty to notify

The RO fully informed the Veteran of the VCAA in letters 
dated in February 2004 and January 2007.  The January 2007 
VCAA letter provided notice pursuant to Dingess v. Nicholson, 
19 Vet. App. 473 (2006), and also included "give us 
everything you've got" language required by 38 C.F.R. § 
3.159(b)(1).

The Board's September 2006 decision contained an extensive 
discussion concerning VCAA compliance [see the September 21, 
2006 Board decision, pages 6-10].  The July 2007 Joint Motion 
for Remand did not identify any deficiency as to VA's duty to 
notify.  The Board is confident that if the parties had 
identified any VCAA problems, such would have surfaced in the 
July 2007 Joint Motion for Remand so that any deficiencies 
could be corrected.  See also Fugere v. Derwinski, 1 Vet. 
App. 103, 105 (1990), aff'd, 972 F.2d 331 (Fed. Cir. 1992) 
[noting that "[a]dvancing different arguments at successive 
stages of the appellate process does not serve the interests 
of the parties or the Court"].

Subsequent to July 2007 Court order, the Court in Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008) held that a notice 
letter must inform a veteran: (1) that, to substantiate a 
claim, the veteran must provide, or ask VA to obtain, medical 
or lay evidence demonstrating a worsening or increase in 
severity and the effect that worsening has on the claimant's 
employment and daily life; (2) if the veteran is rated under 
a Diagnostic Code that contains criteria necessary for 
entitlement to a higher disability rating that would not be 
satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect of that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test result), 
the notice letter must provide at least general notice of 
that requirement; (3) that if an increase in disability is 
found, a disability rating will be determined by applying 
relevant Diagnostic Codes, which typically provide for a 
range in severity of a particular disability from 0% to as 
much as 100% (depending on the disability involved), based on 
the nature of the symptoms of the condition for which 
disability compensation is being sought, their severity and 
duration, and their impact upon employment and daily life; 
and (4) of examples of the types of medical and lay evidence 
that the claimant may submit (or ask VA to obtain) that are 
relevant to establishing entitlement to increased 
compensation - e.g., competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, 
and any other evidence showing an increase in the disability 
or exceptional circumstances relating to the disability.

As to first prong of the holding of Vazquez-Flores, in the 
February 2004 VCAA letter the Veteran was informed that he 
may submit evidence showing that his service-connected scars 
had increased in severity.  See February 3, 2004 letter,  
page 5.

In the January 2007 VCAA letter, the Veteran was also 
informed that examples of evidence he should tell VA about or 
give to VA that may affect how VA assigns a disability 
evaluation includes recent Social Security determinations; 
statements from employers as to job performance, lost time, 
or other information regarding how your condition affects his 
ability to work; and statements discussing his disability 
symptoms from people who have witnessed how the symptoms 
affect you.  Therefore, the Veteran was informed that to 
substantiate a claim, he must provide medical or lay evidence 
demonstrating a worsening or increase in severity and the 
effect that worsening has on his employment and daily life.

As for the second prong of the holding in Vazquez-Flores, 
since the Veteran is in receipt of the maximum schedular 
rating for the scars of the right wrist and right leg, notice 
of  the specifics of the diagnostic code is of no help to 
him.  As for the scar of the left elbow, the VCAA letters did 
not indicate that specific measurements as limitation of 
motion of the elbow are necessary for a higher rating based 
on functional impairment.  However, the essential fairness of 
the adjudication was not affected because the Veteran had 
actual knowledge of this requirement.  Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrates an awareness of 
what was necessary to substantiate his or her claim.  See 
Vazquez-Flores, 22 Vet. App. at 48, citing Dalton v. 
Nicholson, 21 Vet. App. 23, 30-31 (2007).  In this case, the 
Veteran was represented by counsel at the Court.  See Overton 
v. Nicholson, 20 Vet. App. 427, 438 (2006) [appellant's 
representation by counsel "is a factor that must be 
considered when determining whether that appellant has been 
prejudiced by any notice error"].  Thus, the Veteran through 
his representative has actual knowledge of what is required 
to establish an increased rating.

As to the third prong of the holding in Vazquez-Flores, in 
the January 2007 VCAA letter the AMC informed the Veteran 
that the rating for his disability can be changed if there 
are changes in his condition and that depending on the 
disability involved, VA will assign a rating from zero 
percent to as much as 100 percent.  The AMC stated that VA 
uses a schedule for evaluating disabilities that is published 
as title 38 Code of Federal Regulations, Part 4.  The AMC 
indicated that in rare cases, VA can assign a disability 
level other than the levels found in the schedule for a 
specific condition if his impairment is not adequately 
covered by the schedule.  The AMC stated that it would 
consider evidence of the following in determining the 
disability rating: nature and symptoms of the condition; 
severity and duration of the symptoms; and impact of the 
condition and symptoms on employment.  As for impact on daily 
life, the Veteran was told that an example of the evidence he 
should tell VA about or give to VA that may affect how VA 
assigns a disability evaluation includes statements 
discussing his disability symptoms from people who have 
witnessed how the symptoms affected him.

With regard to the fourth prong of the holding in Vazquez-
Flores, in the January 2007 VCAA letter, the Veteran was 
informed that examples of evidence he should tell VA about or 
give to VA that may affect how VA assigns a disability 
evaluation includes recent Social Security determinations; 
statements from employers as to job performance, lost time, 
or other information regarding how your condition affects his 
ability to work; and statements discussing his disability 
symptoms from people who have witnessed how the symptoms 
affect you.



Duty to assist

With respect to VA's duty to assist, the evidence of record 
includes VA and private medical records and reports of VA 
examinations.  As was noted in the Stegall discussion above, 
pursuant to the Joint Motion and the Board's subsequent 
remand, the AMC attempted to obtain records from SSA, without 
success.   Thus, VA has complied with the duty to assist 
requirement, to the extent practicable.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of these 
claims has been consistent with the provisions of the VCAA.

The Veteran has been accorded ample opportunity to present 
evidence and argument in support of his claims.  See 38 
C.F.R. § 3.103 (2008).  He has not requested a Board hearing.

Relevant law and regulations

Increased disability ratings - in general

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2008).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2008).

Specific rating criteria

While these claims were pending, the applicable rating 
criteria for the skin (including scars) were amended, 
effective August 30, 2002.  See 67 Fed. Reg. 49,590 (July 31, 
2002).  The March 2002 rating decision and the August 2002 
Statement of the Case (SOC) reflect that the RO evaluated the 
Veteran's disabilities under the previous criteria.  The 
February 2006 SSOC reflects that the RO has evaluated the 
Veteran's disabilities under the revised criteria.  Thus, 
there is no prejudice in the Board's considering these 
issues.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Where a law or regulation changes after the claims have been 
filed, but before the administrative or judicial process has 
been concluded, the version most favorable to the veteran 
applies unless Congress provided otherwise or permitted the 
Secretary of VA to do otherwise and the Secretary did so.  
See VAOGCPREC 7-2003. 
The Board will therefore evaluate the Veteran's service-
connected scars under both the former and the current 
schedular criteria, keeping in mind that the revised criteria 
may not be applied to any time period before the effective 
date of the change.  See 38 U.S.C.A. § 5110(g) (West 1991); 
38 C.F.R. § 3.114 (2008); VAOPGCPREC 3-2000; Green v. Brown, 
10 Vet. App. 111, 117 (1997).

(i.)  The former rating criteria

Prior to August 30, 2002, scars were rated under 38 C.F.R. § 
4.118, Diagnostic Code 7800 through 7805 (2002).  

Diagnostic Code 7800 provided ratings for scars of the head, 
face, or neck.  Diagnostic Codes 7801 and 7802 provided 
ratings for scars from second and third degree burns.  
Obviously, these provisions are not for application, given 
the nature of the Veteran's disabilities.  Under Diagnostic 
Code 7803, a maximum 10 percent rating was assigned for scars 
which are poorly nourished, with repeated ulceration.  There 
is no evidence of such scars in this case.  

Under former Diagnostic Code 7804, a maximum 10 percent was 
assigned for scars which are tender and painful on objective 
demonstration.  No higher rating was available under these 
provisions.  Under Diagnostic Code 7805, scars may be rated 
based on limitation on function of the part affected.



(ii.)  The current schedular criteria

Current Diagnostic Code 7800, like its predecessor, concerns 
scars of the head, face or neck and is therefore not 
applicable to this case.  Current Diagnostic Codes 7801 and 
7802, pertaining to scars, other than head, face, or neck, 
are also not applicable.  Diagnostic Code 7801 concerns scars 
which are deep and cause limited motion, of which there is no 
evidence in this case.  Current Diagnostic Code 7802, 
although concerning superficial scars, is also not 
applicable, since the clinical evidence establishes that the 
service-connected scars involve an area far less than that 
required for a compensable rating under that diagnostic code 
[929 square centimeters or 144 square inches].  Photographic 
evidence of record shows that the Veteran's scars are narrow, 
measuring less than one centimeter in width, and measure a 
total of 54 centimeters in length.  The total of 54 square 
centimeters in combination hardly approximates the 929 square 
centimeters which is required for a compensable rating.  

Under the new criteria, a maximum 10 percent rating is 
warranted for superficial, unstable scars under Diagnostic 
Code 7803.  As noted above, instability is not demonstrated 
with respect to any of the service-connected scars. 

A 10 percent rating is warranted for superficial scars that 
are painful on examination.  38 C.F.R. § 4.118, Diagnostic 
Codes 7803, 7804 (2008).

Diagnostic Code 7805 has not been changed.  Scars may also be 
evaluated on the basis of any related limitation of function 
of the body part that they affect. 

Analysis

The July 2007 Court Order

The Board initially wishes to make it clear that it is aware 
of the Court's instructions in Fletcher v. Derwinski, 1 Vet. 
App. 394, 397 (1991), to the effect that a remand by the 
Court is not "merely for the purposes of rewriting the 
opinion so that it will superficially comply with the 
'reasons or bases' requirement of 
38 U.S.C. § 7104(d)(1).  A remand is meant to entail a 
critical examination of the justification for the decision."  
The Board's analysis has been undertaken with Fletcher in 
mind.

However, as has been discussed in some detail above, the only 
reason for the 
Joint Motion was for VA to secure SSA records.  Those records 
were and are not available.

Assignment of diagnostic code

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  
One diagnostic code may be more appropriate than another 
based on such factors as an individual's relevant medical 
history, the diagnosis and demonstrated symptomatology.  Any 
change in a diagnostic code by a VA adjudicator must be 
specifically explained.  See Pernorio v. Derwinski, 2 Vet. 
App. 625, 629 (1992).  In this case, the Board has considered 
whether another rating code is "more appropriate" than the 
one used by the RO.  See Tedeschi v. Brown, 7 Vet. App. 411, 
414 (1995).

The scar of the Veteran's left elbow has been rated by the RO 
under Diagnostic Code 7805 [limitation of function] and the 
scars of the right wrist and right leg have been rated under 
Diagnostic Code 7804 [tender, painful scars].  Given that 
neither pain nor tenderness was noted on February 2004 VA 
examination regarding the scar of the left elbow, the Board 
finds that it is appropriate to rate the scar of the left 
elbow under Diagnostic Code 7805 rather than 7804.  As there 
was pain on palpation of the wrist and the right leg scar was 
tender to the touch on the February 2004 VA examination, the 
Board finds that it is appropriate to rate the scars of the 
right wrist and right leg under Diagnostic Code 7804.  
Additionally, functional loss of the right wrist is already 
compensated for via the award of a 40 percent disability 
rating under Diagnostic Code 5214.  There is no evidence that 
the right leg scar affects the function of the leg.  

Other diagnostic codes used for rating scars are not 
applicable to the Veteran's service-connected scars.  The 
Veteran has not suggested that the use of any other 
diagnostic code would be more appropriate.  

Schedular rating

(i.)  Left elbow scar

As noted above, the Veteran's left elbow scar is currently 
evaluated under Diagnostic Code 7805, which provides that 
scars should be rated based on limitation of function of the 
affected part.  Review of the medical records reveals that 
the Veteran's left elbow scar is unaccompanied by any 
functional loss.  
The February 2004 VA examiner did not identify any functional 
loss, and there is no such functional loss associated with 
the scar anywhere in the medical records.  The report of the 
February 2004 VA examination does not reflect that there was 
any  limitation of motion in the left elbow.  The February 
2004 VA examiner described the scar as asymptomatic.  A 
compensable evaluation based on functional limitation is 
therefore not warranted.  See 38 C.F.R. § 4.71a, Diagnostic 
Codes 5205 et seq.  See also 38 C.F.R. § 4.31 [in every 
instance where the minimum schedular evaluation requires 
residuals and the schedule does not provide for a zero 
percent evaluation, a zero percent evaluation will be 
assigned when the required symptomatology is not shown].

As was discussed above, the elbow scar has been described as 
well healed and asymptomatic, so either the current or former 
versions of Diagnostic Code 7804 are not for application.  

Accordingly, in the absence of any medical evidence of any 
pathology associated with the scar, a compensable evaluation 
for the Veteran's left elbow scar is denied.



(ii.) Right wrist and right leg scars

The Veteran is receiving the maximum schedular rating, 10 
percent, for the scars of the right wrist and right leg under 
both the current and former versions of Diagnostic Code 7804.

Hart considerations

In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court held 
that staged ratings are appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibited symptoms 
that would warrant different ratings.  In reaching its 
conclusion, the Court observed that when a claim for an 
increased rating is granted, the effective date assigned may 
be up to one year prior to the date that the application for 
increase was received if it is factually ascertainable that 
an increase in disability had occurred within that time 
frame.  See 38 U.S.C.A. § 5110 (West 2002).  Accordingly, the 
relevant focus for adjudicating an increased rating claim is 
on the evidence concerning the state of the disability from 
the time period one year before the claim was filed.

The Veteran filed his increased rating claims on January 9, 
2001.  See 38 C.F.R. § 3.157 (2008).  In this case, 
therefore, the relevant time period is from January 9, 2000 
to the present. 

As for the left elbow scar, it has been rated noncompensably 
disabling since 1957.
It does not appear that the disability has changed 
appreciably for decades.  Throughout the period starting in 
January 2000, there were no clinical findings sufficient to 
justify the assignment of a compensable rating.  It appears 
that the disability has been asymptomatic for many years.  
Accordingly, staged ratings are not appropriate for the 
service-connected left elbow scar.

Staged ratings have in fact been assigned as to the scars of 
the right wrist and right leg.  Prior to February 19, 2004, 
these scars was rated as noncompensably (zero percent) 
disabling.  The Board assigned 10 percent disability ratings 
for the right wrist scar and the right leg scar in its 
September 2006 decision based, on the findings of pain at the 
February 2004 VA examination.  In the January 2007 rating 
decision, 10 percent disability ratings were assigned for the 
right wrist scars and the right leg scar effective February 
19, 2004, the date of the VA examination. 

The medical evidence prior to the February 2004 VA 
examination shows no findings of tender or painful scars.  
Accordingly, the Board concludes that compensable ratings for 
the scars prior to February 19, 2004 are not warranted.  

Extraschedular consideration

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).

According to the regulation, an extraschedular disability 
rating is warranted based upon a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1) (2008).  An 
exceptional case is said to include such factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impracticable the application of 
the regular schedular standards.  See Fanning v. Brown, 4 
Vet. App. 225, 229 (1993).

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board 
cannot make a determination as to an extraschedular 
evaluation in the first instance.  See also VAOPGCPREC 6-96.  
In the February 2006 SSOC, the RO considered the matter of 
referral of the issues of increased ratings for the service-
connected scars for consideration of an extraschedular 
rating.  The Board will do likewise.

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-
step inquiry for determining whether a veteran is entitled to 
an extraschedular rating.  First, the Board must first 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology and is 
found inadequate, the Board must determine whether the 
claimant's disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to 
evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the VA Under Secretary for 
Benefits or the Director of the Compensation and Pension 
Service to determine whether, to accord justice, the 
veteran's disability picture requires the assignment of an 
extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture 
that the available schedular evaluation for the service-
connected scars is inadequate.  A comparison between the 
level of severity and symptomatology of the Veteran's scars 
with the established criteria found in the rating schedule 
for scars shows that the rating criteria reasonably describes 
the Veteran's disability level and symptomatology; as 
discussed above, the rating criteria considers functional 
impairment, pain, and tenderness.

The Board further observes that, even if the available 
schedular evaluation for the disability is inadequate (which 
it manifestly is not), the Veteran does not exhibit other 
related factors such as those provided by the regulation as 
"governing norms."  The record does not show that the 
Veteran has required frequent hospitalizations for any of his 
scars.  Indeed, it does not appear from the record that he 
has been hospitalized at all for those scars.  Additionally, 
there is not shown to be evidence of marked interference with 
employment due to the disability.  While the Veteran last 
worked in the late 1980s as a school bus driver, there is 
nothing in the record which suggests that the service-
connected scars in and of themselves markedly impacted his 
ability to perform a job.  Furthermore, the medical evidence 
shows that the Veteran has an array of other service-
connected and non service-connected disabilities affecting 
his ability to work.  Moreover, there is no evidence in the 
medical records of an exceptional or unusual clinical 
picture.

In short, there is nothing in the record to indicate that 
this service-connected disabilities on appeal cause 
impairment with employment over and above that which is 
contemplated in the assigned schedular rating.  See Van Hoose 
v. Brown, 
4 Vet. App. 361, 363 (1993) [noting that the disability 
rating itself is recognition that industrial capabilities are 
impaired].  The Board therefore has determined that referral 
of this case for extra-schedular consideration pursuant to 
38 C.F.R. 3.321(b)(1) is not warranted.

Conclusion

For the reasons stated above, the Board finds that a 
preponderance of the evidence is against the Veteran's claims 
for an increased (compensable) disability rating for his 
service-connected left elbow scar and disability ratings in 
excess of 10 percent for his service-connected right wrist 
and right leg scars.  The benefits sought on appeal are 
accordingly denied.


ORDER

Entitlement to an increased (compensable) disability rating 
for service-connected left elbow scar is denied.

Entitlement to an increased disability rating for service-
connected right wrist scar is denied.

Entitlement to an increased disability rating for service-
connected right leg scar is denied.


REMAND

For reasons expressed immediately below, the Board believes 
that the remaining four issues on appeal must be remanded for 
further evidentiary and procedural development.

4.  Entitlement to an increased disability evaluation for the 
service-connected right wrist disability, currently rated 40 
percent disabling.

5.  Entitlement to an increased (compensable) disability 
evaluation for the service-connected left wrist disability.

6.  Entitlement to an increased disability evaluation for the 
service-connected coccyx disability, currently rated 10 
percent disabling.

In the October 2006 memorandum decision, the Court in essence  
found that a VCAA notice error has occurred as to these 
issue, and held that the Secretary of VA did not meet his 
burden of demonstrating a lack of prejudice.  See the October 
2006 memorandum decision, pages 2-3.  The Board has been 
prohibited from itself curing a VCAA compliance defect.  See 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  

The Board adds that in light of the subsequent decision in 
Vazquez-Flores, even more detailed VCAA notice must be 
provided.  

7.  Entitlement to TDIU.

As above, complete VCAA notice has not been provided to the 
Veteran.  

In addition, the Veteran's compensable service-connected 
disabilities result from a single etiology, the in-service 
motor vehicle accident, and have been rated 
60 percent disabling under 38 C.F.R. § 4.25, thereby meeting 
the criteria for consideration under 38 C.F.R. § 4.16(a) 
(2008).  There is no medical opinion of record addressing the 
Veteran's unemployability due to his service-connected 
disabilities.   Such an opinion is necessary.

Accordingly, these issues are REMANDED for the Veterans 
Benefits Administration (VBA) for the following actions:

1.  Complete VCAA notice, to include 
pursuant to Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006) and Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008) 
regarding the increased rating claims 
should be furnished to the Veteran as to 
all four issues.

2.  VBA should arrange for the Veteran's 
records to be reviewed by a physician in 
order to determine whether he is 
unemployable due to his service-connected 
disabilities.  If physical examination 
and/or diagnostic testing of the Veteran 
is deemed to be necessary by the 
reviewing physician, such should be 
accomplished.  A report should be 
prepared and associated with the 
Veteran's VA claims folder.

3.  After the development requested above 
has been completed, and after undertaking 
any additional development action it 
deems to be appropriate, VBA should again 
review the record and readjudicate the 
Veteran's claims.  If the decision 
remains unfavorable to the Veteran, in 
whole or in part, a supplemental 
statement of the case (SSOC) should be 
prepared.  The Veteran should be provided 
with the SSOC, and an appropriate period 
of time should be allowed for response.  

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2008).




______________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


